                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §      No. 3:19-cr-146-B (2)
MICHAEL HAGEN,                            §
                                          §
             Defendant.                   §

                    MEMORANDUM OPINION AND ORDER

                                    Background
      Defendant Michael Hagen has been found guilty by a jury of Conspiracy to

Defraud the United States and to Pay and Receive Health Care Kickbacks, in violation

of 18 U.S.C. § 371 (42 U.S.C. § 1320(a)-7b(b)(1) and (2)), and Conspiracy to Commit

Money Laundering, in violation of 18 U.S.C. § 1956(h). See Dkt. No. 282.

      Under 18 U.S.C. § 3143(a)(1), United States District Judge Jane J. Boyle made

a finding that the verdict of guilty constituted a change in circumstances that made it

proper to revoke Defendant Michael Hagen’s pretrial release and place him in the

custody of the United States Marshals pending sentencing unless he can show by clear

and convincing evidence that he is not a flight risk or a danger to the community.

      Defendant has filed an Emergency Motion for Release from Detention Pending

Sentencing, in which he explains that he and his wife and co-defendant Leah Hagen

      should be released from detention pending sentencing pursuant to 18
      U.S.C. § 3143 because clear and convincing evidence exists that they are
      not likely to flee or pose a danger to the safety of any other person or the
      community if released.


                                          -1-
       The Hagens have been released pending trial, subject to certain
conditions, for over two years – since their arrest on April 9, 2019. They
have diligently complied with all their conditions of release at all times
(including location monitoring and home confinement) and have had no
incidents. They have surrendered their passports, and these passports
remain in the possession of the Government. They have remained in the
Northern District of Texas, and they have not once sought permission to
travel outside the district. They have not had any encounter or incident
with law enforcement. They have appeared at all Court proceedings as
required. Their probation officer, Mr. Jaime Espinoza, has maintained
constant contact with them at all times. The Hagens submit that Mr.
Espinoza can verify and vouch for their compliance with all conditions of
release to date, as well as the fact that they pose no risk of flight or danger
to the community. In sum, the Hagens have not been subject to detention
for over two years, leading to no incident. The Hagens’ compliance over
these past two years conclusively establishes that they pose no risk of
flight or danger to the community and should be released pending
sentencing. Moreover, they are husband and wife, are the only ones
maintaining their home in Arlington, Texas, and need to make
arrangements for their affairs pending sentencing.
….
       Clear and convincing evidence exists that the Hagens do not pose
any risk of flight. They have surrendered their passports. They are long-
time residents of Arlington, Texas, have cultivated significant ties to
Arlington, and have no willingness to leave behind their home and friends.
They have no prior criminal history. They are also willing to comply with
any reasonable condition this Court deems is necessary to assure their
future appearances, including continued location monitoring and home
confinement. Their assets can be identified. No risk of flight exists.
       Clear and convincing evidence also exists that the Hagens do not
pose a danger to the safety of others. When the Government previously
moved to detain the Hagens pending trial, it did not contend that they
posed a danger to the community. Since then, Hagens have not engaged
in any acts of violence and or other conduct that poses a danger to the
safety of others. The Hagens have been convicted of conspiracy to defraud
and to commit money laundering, which are non-violent crimes. Moreover,
their durable medical equipment business remains closed. No risk to the
safety of the community exists.
       The release of defendants pending sentencing on charges related to
health care fraud is routinely granted. For example, all seven defendants
convicted in the Forest Park Medical Center healthcare fraud were



                                      -2-
      released by this Court (Rutherford, Mag. J.) pending their sentencings,
      even though the charges were related to a $200 million health care scheme
      and defendants faced much more significant sentences – ranging from 5
      to 65 years. Moreover, those defendants had access to extensive financial
      resources (including overseas accounts and personal aircraft) and three of
      the defendants had ties to foreign countries. The Court released the
      defendants and, although it restricted their travel to Texas (or certain
      districts thereof), the defendants remained free and were not subject to
      location monitoring, home detention, home incarceration, or curfew. See
      United States v. Burt, No. 3:16-cr-00516-JJZ(04), Doc. 1107 (N.D. Tex.)
      (releasing Wilton McPherson Burt without home detention or location
      monitoring, even though he faced a sentence of up to 65 years and the
      Government emphasized his ties to Costa Rica, where he resided prior to
      his indictment); United States v. Jacob, No. 3:16-cr-00516-JJZ(08), Doc.
      1108 (N.D. Tex.) (releasing Jackson Jacob without home detention or
      location monitoring, even though he was born in India and his mother
      remained there); United States v. Won, No. 3:16-cr-00516-JJZ(09), Doc.
      1109 at 3 (N.D. Tex.) (releasing Douglas Won without home detention or
      location monitoring despite his ties to South Korea, his country of origin,
      and evidence that he “has traveled to South Korea in the past, has
      business connections there, and may have had assets in foreign bank
      accounts.”). Moreover, these defendants were permitted to travel outside
      this district. See Burt, No. 3:16-cr-00516-JJZ(04), Doc. 1125; Jacob, No.
      3:16-cr-00516-JJZ(08), Doc. 1137; Won, No. 3:16-cr-00516-JJZ(09), Doc.
      1140. Here, the circumstances warranting release are even more
      compelling, given the Hagens’ compliance with their conditions of release
      for over two years, without incident.
             Although detention is not warranted, the Hagens will comply with
      all conditions and restrictions imposed by the Court.
             ….
             Clear and convincing evidence supports releasing the Hagens
      pending sentencing. In assessing whether the Hagens should be released
      pending trial, the Court previously considered the factors under 18 U.S.C.
      § 3142(g) and found that they should be released subject to certain
      conditions. Release is even more strongly warranted now: if anything, the
      Hagens’ ties to the community in the Dallas-Ft. Worth area are now
      stronger, they have surrendered their passports, and they have
      demonstrated their ability to comply with their conditions of release and
      appear at all court proceedings.

Dkt. No. 277 at 1-2, 3-5.



                                          -3-
      Judge Boyle referred this motion to the undersigned magistrate judge for

hearing, if necessary, and determination. See Dkt. No. 279.

      The government opposes release pending sentencing.

      Defendant is now set for sentencing before Judge Boyle on October 21, 2021. See

Dkt. No. 284.

      Defendant’s supervising pretrial services officer has reported to the Court that

Defendant has been compliant with his conditions of release and that the officer has

not received information to cause him to believe that Defendant poses a risk of

nonappearance or a danger to another person or the community.

      The Court held a hearing on the motion on July 9, 2021, at which Defendant

appeared in person and through counsel and the government’s counsel appeared.

                                  Legal Standards

      “[W]hether a defendant should be released pending trial and whether a

defendant should be released pending sentencing or appeal are distinct inquiries

governed by different provisions of the Bail Reform Act.” United States v. Lee, 31 F.

App’x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).

      “The provisions of 18 U.S.C. § 3143 govern release pending sentencing or

appeal.” FED. R. CRIM. P. 46(c). “A convicted defendant has no constitutional right to

bail. Thus, as the parties acknowledge, any putative right to bail derives from 18 U.S.C.

§ 3143, which establishes a presumption against its being granted.” United States v.




                                           -4-
Obis, 450 F.3d 583, 585 (5th Cir. 2006) (citations and internal quotation marks

omitted).

      Release of “a person who has been found guilty of an offense and who is awaiting

imposition or execution of sentence” pursuant to Section 3143(a)(1) requires that “the

judicial officer find[] by clear and convincing evidence that the person is not likely to

flee or pose a danger to the safety of any other person or the community if released

under section 3142(b) or (c).” 18 U.S.C. § 3143(a)(1); see also United States v. Morrison,

833 F.3d 491, 506 (5th Cir. 2016) (“The decision to detain Jacqueline after conviction is

a common one because of the presumption in favor of detention that attaches to a

convicted defendant. See 18 U.S.C. § 3143.”); United States v. Lopez, 504 F. App’x 297,

298 (5th Cir. 2012) (“A defendant who has been convicted ‘shall ... be detained’ pending

sentencing ‘unless the judicial officer finds by clear and convincing evidence that the

person is not likely to flee or pose a danger to the safety of any other person or the

community if released.’ Thus, there is a presumption against release pending

sentencing.” (footnotes omitted)).

      Absent such a finding – which requires the defendant’s release under 18 U.S.C.

§ 3142(b) or (c) – the convicted defendant “shall ... be detained” while “awaiting

imposition or execution of sentence.” 18 U.S.C. § 3143(a)(1) (“Except as provided in

paragraph (2), the judicial officer shall order that a person who has been found guilty

of an offense and who is awaiting imposition or execution of sentence, other than a

person for whom the applicable guideline promulgated pursuant to 28 U.S.C. 994 does



                                           -5-
not recommend a term of imprisonment, be detained, unless the judicial officer finds

by clear and convincing evidence that the person is not likely to flee or pose a danger

to the safety of any other person or the community if released under section 3142(b) or

(c). If the judicial officer makes such a finding, such judicial officer shall order the

release of the person in accordance with section 3142(b) or (c).”); accord United States

v. Abdullah, No. 01-11219, 281 F.3d 1279 (table), 2001 WL 1692455, at *1 (5th Cir.

Nov. 26, 2001).

      As the United States Court of Appeals for the Fifth Circuit has repeatedly

recognized, Federal Rule of Criminal Procedure 46(c) and Section 3143(a)(1) impose a

burden on a convicted defendant seeking release pending sentencing to show by clear

and convincing evidence that she is not a flight risk or a danger to the community. See

FED. R. CRIM. P. 46(c) (“The burden of establishing that the defendant will not flee or

pose a danger to any other person or to the community rests with the defendant.”);

United States v. Locket, 549 F. App’x 269 (mem.), No. 13-11097, 2013 WL 6623771, at

*1 (5th Cir. Dec. 17, 2013). And another Court of Appeals has explained that “18 U.S.C.

§ 3143(a)(1) creates a presumption in favor of detention; it places the burden on the

defendant to defeat that presumption; and it requires the defendant to carry that

burden by clear and convincing evidence, not by a mere preponderance,” and that “[only

if a defendant clears these high procedural hurdles is he entitled to release pending

sentencing.” United States v. Abuhamra, 389 F.3d 309, 320 (2d Cir. 2004). “Among

factors the district court should consider in determining whether to grant a convicted



                                          -6-
defendant’s motion for release pending sentencing are those factors enumerated in 18

U.S.C. § 3142(g) governing pretrial release.” United States v. Majors, 932 F. Supp. 853,

855 (E.D. Tex. 1996) (citing United States v. Vance, 851 F.2d 166, 169-70 (6th Cir.

1988)).

                                        Analysis

       Consistent with Judge Boyle’s decision after the jury verdict, courts routinely

discount compliance with pretrial release conditions when deciding on presentencing

release because “‘[s]omething has changed since trial; Defendant is no longer presumed

innocent but is guilty of the counts of conviction. His [or her] legal status has changed,

increasing his [or her] incentive to flee.’” United States v. Adenuga, No. 3:12-cr-313-P,

2014 WL 349568, at *5 (N.D. Tex. Jan. 31, 2014) (quoting United States v. Jinwright,

No. 3:09-cr-67-W, 2010 WL 2926084 (W.D.N.C. July 23, 2010)). “This change in legal

status removes the possibility that the defendant might avoid criminal punishment –

subject to appeal – which increases his incentive to flee.” United States v. Patel, No. CR

13-286, 2016 WL 80566, at *2 (E.D. La. Jan. 7, 2016) (citing United States v. Garcia

Garcia, 727 F. Supp. 318, 320 (N.D. Tex. 1989), as “concluding that once a defendant

has been convicted ‘[t]he hope for leniency or victory at trial no longer exists to

counterbalance the incentive to avoid criminal punishment by fleeing the

jurisdiction’”).

       The fact, then, that Defendant complied with the terms of his pretrial release

does not, in and of itself, clearly and convincingly show that Defendant is not a flight



                                           -7-
risk post-conviction, even though Defendant has appeared for court and remained

compliant on release. And proving by clear and convincing evidence that he is not likely

to flee or pose a danger to the community if released, after having been convicted, is a

heavy burden.

       But, for the reasons that the Court explained at the hearing, it is a burden that

the Court finds that Defendant has met it. Defendant is a legal permanent resident

and has Austrian citizenship but currently has no passport or other international

travel document or history of failing to appear for court and has an incentive to stay in

place and work with his attorneys for sentencing and to get his affairs in order,

including planning for life after incarceration. There is no evidence of his committing

additional criminal or dangerous conduct while on release, and, although the

government raises the same concerns regarding international flight and foreign assets

that it did at the April 2019 detention hearing, Defendant has not requested to leave

the district, much less attempted to leave the country, since his release over 27 months

ago.

       In short, for the reasons explained in Defendant’s motion and at the hearing, the

Court finds that Defendant has shown by clear and convincing evidence that he is not

likely to flee or pose a danger to the safety of any other person or the community if

released under section 3142(b) or (c), and, more specifically, on his existing conditions

of release set by the Court’s April 11, 2019 Order Setting Conditions of Release [Dkt.

No. 26] with the additional condition that



                                             -8-
      Defendant must submit to location monitoring as directed by the pretrial
      services office or supervising officer and comply with all of the program
      requirements and instructions provided and that Defendant is subject to the
      location restriction program – and must comply with its requirements as
      directed – of home incarceration, under which she is restricted to 24-hour-a-day
      lock-down at her residence, except for medical necessities and medical
      appointments, attorney visits, and court appearances, and any other activities
      that may later be specifically approved in advance by the court or pretrial
      services.

      The Court finds that, with this additional, more restrictive condition – even

considering the incentives that otherwise follow from a guilty verdict to flee or fail to

appear for sentencing and the possibility that Defendant could attempt to have

Austrian authorities in Houston assist him in getting over to Europe – the evidence

clearly and convincingly establishes that Defendant is not likely to flee or pose a danger

to the safety of any other person or the community if released on conditions pending

sentencing.

                                      Conclusion

      For these reasons, the Court GRANTS Defendant Michael Hagen’s Emergency

Motion for Release from Detention Pending Sentencing [Dkt. No. 277].

      SO ORDERED.

      DATED: July 9, 2021




                                            DAVID L. HORAN
                                            UNITED STATES MAGISTRATE JUDGE




                                           -9-
